      Case: 2:20-mj-00359-CMV Doc #: 3 Filed: 07/13/20 Page: 1 of 2 PAGEID #: 36


                                                                                                                                                 (':-'/        E;"f
                                                                                                                                                 M        ...... L .. ·£
                                                                                                                                   ;::GHAFW W. Nti. GLL
                                                                                                                                       C·Lt"Rt-·'
                                                                                                                                          ~~., - ""\ OF             {'     1°1·
                                                                                                                                                                        r'• t \
                                                                                                                                                                    -. ':.JtJ

AO 93 (Rev. 11/ll) Scatthand Seizure W1m1n1



                                              UNITED STATES DISTRICT COURT                                                        ,1
                                                                                                                                  U.
                                                                                                                                    S• ul'l jr-) Tc/\·1 1T,,T t,Uu
                                                                                                                                                              ,·,, ,nt, I
                                                                             for the                                              SOUTHERN DIST . OHIO
                                                                 Southern District of Ohio
                                                                                                                                 t AST . DIV. COLUMBUS
                  In the Matter of the Search of                                )
              (lJritjly dtscr/bt lhe proptrl)•to be searched                    )
               or idtntf/)' the persa11 by name u,u/ atidress)                  )
     lnformaUon associated with zheng.1TT1@osu.edu and
  songguo.zheng@osumc.edu that are controlled by The Ohio ~
           State University, located In Columbus, OH      )

                                                   SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the          Soulhem             District of                 Ohio
(Identify the person or describe the properly to be narcl11d and gtw, fll location}:
      See Attachment A




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described ohove, and that such search will reveal (identifo. the person or describe 11,c prapert:-,•10 be sead}:
      See Attachment B




         YOU ARE COMMANDED to execute this~ t o n or before .c.J                    ', ·I - l l          (nut to u«ed U days}
      CJ in the daytime 6:00 a.m. to 10:00 p.m. ID at any time in the day or night because good cause has been established.

        Unless deloyed notice is outhorizcd below, you must give o copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
        The officer executing this warrant, or an officer present during the execution 1ofthe warrant, must prepare an inventory
as required by law and promptly return this warrant and inventory to _ _ _ _ _,_1_'-..:  ...:~=-.---=-".:.'____:)_ _ _ _ _ _ _ _ _ __
                                                                                                  (llmf!d Stnte.• Magfstralt Judge)
       CJ Pursuant lo 18 U.S.C. § 3103a(b), I find that immediate notification may have an adverse result listed in 18 U.S.C.
§ 270S (except for delay of trial}, and authorize the officer executing this warrant to delay notiL-e to the person who, or whose
property, will be searched or seized (check lht opproprlale box)
     CJ for        days (not 10 umd JO} CJ until, the facts justifying, the later specific date of
              - -                            jt:;° (= v
                                        "' '                                                   I
Dntc and time iHued:                               2 <- ( , -· , ;'11
                                                                  • YI
                                                                       CW\I\           _ _ ____:..L_-=  - --__;::
                                                                                                          I   \_   -
                                                                                                                     -----
                                                                                                                       = - - --
                                                                                                                           \..              ',
                                        I-   "-
                                                                        r .'                        Judge ·s signolurr

City nnd state:                                                                              Chel~P\' M. Vascura. U.S. Magistrate Judge
                                                                                                         Primed 11nmr 011d 1i1lr
        Case: 2:20-mj-00359-CMV Doc #: 3 Filed: 07/13/20 Page: 2 of 2 PAGEID #: 37




  AO 93 (Rev. llnl) Scmh 1111d SCmin: Wmaat(Pagc2)

                                                                      Return .



   Inventory made in the pi:esencc of:
                Fe,          -t         .
.,... Inventory of the property taken and name of any person(s) sei7.ed:

           ~ffflJA.111V.tcly '/r(uu to 6/ i9/ 2,(}V) o~I.{ ptVvrdtJ t1ff1?1Xil'\U-4JJ
      fro v¼
      fwt, A..,(l(d!/1 ( ~ 6C$ u5g dr,'".rc,,) .,,K w,~-i--,·.o .C-;llS VI&-.. tWA~I (A/\u(_ -fwo
                    1
                '       {                            V\A. MA1\   /                     '

      (t) '5        vio,.,   M.~~ \ ·




                                                                     Certiflcatioa


           I declare under penalty of perjmy that this inventory is comet and was returned
    designated judge.




                                                                                                            Jif€J't.. I ~+
                                                                                             E:rralltng oJ!Jcer'.r npabln

                                                                          Vt i-t~+--       t'ra   (A ( .,
                                                                                                  Prinlff     and title
